To compel respondent to vacate an order made by his predecessor directing an amended return on appeal from Justice Court, and an order made by respondent dismissing the appeal, unless, appellants shall' make payment of the jury fee left unpaid.
Denied March 20, 1894, with costs.
Held, (1) no application had been made to the respondent to-vacate the first named order, and in such case, affirmative action would not be directed, and (2) that the costs which appellant is required to pay included jury fees, and that How. Stat., Sec. 7019, jelates to the fees of the justice, and not to the costs recovered by the other party to the suit.